ORDER
This case comes before us on defendant’s motion to dismiss for plaintiff’s failure to file a $375,000 bond as ordered by the Superior Court, and on defendant’s motion, pursuant to Rule 16(g), to affirm the judgment of the Superior Court. The defendant’s motion to dismiss for plaintiff’s failure to file the bond is denied as being moot. The motion pursuant to Rule 16(g) to affirm the judgment below is granted in light of our holding in Sweetman v. Town of Cumberland, 117 R.I. 134, 364 A.2d 1277 (1976).